Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 06/21/2021. Claims 1-2, 4, 12, 15-16, 18 have been amended. Claims 1-26 are now pending in this Application.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-18, 20-23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (U. S. Pub No. 2014/0006012 A1), and in view of Nelken et al (U.S. Patent No. 10,055,501), and further in view of Kipersztok (U.S. Pub No. 2009/0157611).

As per claim 1, Zhou discloses A computer-implemented method of performing a semantic search in a source document database containing documents each being identified by a unique document identifier, the method comprising: 
reading a text component of a text-containing query (Par [0019]); 
generating a set of query features from the text component of the query using a predefined feature extraction model (Par [0004] generated plurality of queries); 
generating a set of training features based on the currently generated set of query features (Par [0017, 0077] extract query unit to determine question type, answer type using rule base and machine learning classifier); 
training a trainable classifier with the currently generated set of training features (Par [0004]); 


Zhou does not explicitly disclose by the trained classifier, classifying the selected source documents into different classes of relevance by using features of the selected documents, wherein at least one value of relevance is associated with each selected document; and storing the ordered list of the identifiers of the ranked documents in a computer-readable memory.
However, Nelken discloses by the currently trained classifier, classifying the selected plurality of source documents into different classes of relevance by using the obtained set of document features of the selected plurality of source documents, wherein at least one value of relevance is associated with each of the selected plurality of source documents (Col 2 lines 25-37); and 
storing the ordered list of the identifiers of the ranked documents in a computer-readable memory (Col 4 lines 4-22).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Nelken into the teachings of Zhou in order to update the system (Col 2 lines 3-5).
Zhou and Nelken disclose searching query and return search result based on a performance criterion. Zhou and Nelken do not explicitly disclose the set of query features representing semantic information about query; based on the set of query features, generating a set of training features for a trainable classifier, the set of training feature representing semantic content of at least the query; the set of document features representing semantic content the selected plurality of source documents.
However, Kipersztok discloses the set of query features representing semantic information about query; based on the set of query features, generating a set of training features for a trainable 
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Kipersztok into the teachings of Zhou as modified by Nelken in order to find the best available information document (Par [0003]).As per claim 2, Zhou discloses the method of claim 1, wherein the set of training features is generated based on the set of query features and a plurality of document features obtained, using a predefined feature extraction model, from at least a portion of the selected plurality of source documents, (Par [0019, 0022]). 

Zhou and Nelken do not explicitly disclose said document features representing semantic information about said selected plurality source documents.
However, Kipersztok discloses said document features representing semantic information about said selected plurality source documents (Par [0015]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Kipersztok into the teachings of Zhou as modified by Nelken in order to find the best available information document (Par [0003]).As per claim 3, Nelken discloses the method of claim 1, further comprising: defining the training features to be identical with the query features ( Col 2 lines 25-38). As per claim 4, Zhou discloses the method of claim 1, further comprising, prior to the classification: 
As per claim 7, Nelken discloses the method of claim 1, wherein selecting all source documents (Col 4 lines 4-22). As per claim 8, Nelken discloses the method of claim 1, wherein selecting documents for classification comprises: obtaining the identifier of the source documents that are associated with at least one of the query features (Col 2 lines 25-38). As per claim 9, Nelken discloses the method of claim 1, wherein the text-containing query comprises any one of a printed paper document, a lend-written paper document, an editable or non-editable electronic text document, an image file with text content, a video file with displayed text content or audio text content, or an audio file with audible text content Col 1 lines 29-37). 
As per claim 12, Zhou discloses a processing system for performing a semantic search in a document database, the system comprising: 
at least one processor device comprising: a query interface configured to receive a text-containing query and to generate a text component from the text-containing query (Par [0004, 0019]); 

a search engine component configured to produce an ordered list of identifiers of semantically relevant documents, the search engine comprising; a set of document features from each one of a plurality of source documents, (Par [0047]): 
a ranking component configured to produce an ordered list of identifiers of the classified documents based on the relevance of the classified documents (par [0019] ranking the result). 

Zhou does not explicitly disclose a classifier component adapted (i) for training with a plurality of training features and (ii) for classifying a set of selected documents into different classes of relevance by using the document features of the selected source documents, wherein said classifier component is configured to associate at least one value of relevance with respect to the text component of the query with each classified document, and a computer-readable memory for storing the ordered list of the identifiers of the relevant documents.
However, Nelken discloses a classifier component adapted (i) for training with a plurality of generated training features and (ii) for classifying a set of selected documents into different classes of relevance by using the document features of the selected source documents, wherein said classifier component is configured to associate at least one value of relevance with respect to the text component of the query with each classified document (Col 2 lines 25-37); and 
a computer-readable memory for storing the ordered list of the identifiers of the relevant documents (Col 4 lines 4-22).

Zhou and Nelken do not explicitly disclose said query features representing semantic content of the query and (i) for training with a plurality of training features representing semantic content of at least the received query and (ii) for classifying, after having been trained with said training features said document features representing semantic information about said selected source documents.
However, Kipersztok discloses said query features said query features representing semantic content of the query and (i) for training with a plurality of training features representing semantic content of at least the received query and (ii) for classifying, after having been trained with said training features said document features representing semantic information about said selected source documents (Par [0004, 0013, 0015]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Kipersztok into the teachings of Zhou as modified by Nelken in order to find the best available information document (Par [0003]).As per claim 13, Nelken discloses the processing system of claim 12, further comprising a metadata store configured to store a plurality of metadata associated with the source documents (Col 2 lines 48-58). As per claim 14, Zhou discloses the processing system of claim 12, further comprising a feature extender component configured to generate an extended set of query features using the query features provided by the tokenizer (Par [0088]). As per claim 15, Zhou discloses a computer-readable non-transitory medium storing instructions for 
 reading a text component of a text-containing query (Par [0019]); 
generating a set of query features from the text component of the query using a predefined feature extraction model (Par [0004] generated plurality of queries); 
generating a set of training features based on the currently generated set of query features (Par [0017, 0077] extract query unit to determine question type, answer type using rule base and machine learning classifier); 
training a trainable classifier with the currently generated set of training features (Par [0004]); 
from the source document database, selecting a plurality of source documents for classification according to a predefined selection scheme; obtaining features of the selected documents; obtain a set of document features of the select plurality of source documents (par [0105]); 

Zhou does not explicitly disclose by the trained classifier, classifying the selected source documents into different classes of relevance by using features of the selected documents, wherein at least one value of relevance is associated with each selected document; and storing the ordered list of the identifiers of the ranked documents in a computer-readable memory.
However, Nelken discloses by the currently trained classifier, classifying the selected plurality of source documents into different classes of relevance by using the obtained set of document features of the selected plurality of source documents, wherein at least one value of relevance is associated with each of the selected plurality of source documents (Col 2 lines 25-37); and 
storing the ordered list of the identifiers of the ranked documents in a computer-readable memory (Col 4 lines 4-22).

Zhou and Nelken disclose searching query and return search result based on a performance criterion. Zhou and Nelken do not explicitly disclose the set of query features representing semantic information about query; based on the set of query features, generating a set of training features for a trainable classifier, the set of training feature representing semantic content of at least the query; the set of document features representing semantic content the selected plurality of source documents.
However, Kipersztok discloses the set of query features representing semantic information about query; based on the set of query features, generating a set of training features for a trainable classifier, the set of training feature representing semantic content of at least the query; the set of document features representing semantic content the selected plurality of documents. (Par [0004, 0013, 0015]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Kipersztok into the teachings of Zhou as modified by Nelken in order to find the best available information document (Par [0003]).
As per claim 16, Zhou discloses the computer-readable medium of claim 15, wherein the set of training features is generated based on the currently generated set of query features and a plurality of document features obtained, using a predefined feature extraction model, from at least a portion of the selected plurality of source documents, (Par [0019, 0022]). 

Zhou and Nelken do not explicitly disclose said document features representing semantic information about said selected plurality source documents.

It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Kipersztok into the teachings of Zhou as modified by Nelken in order to find the best available information document (Par [0003]).
As per claim 17, Nelken discloses the computer-readable medium of claim 15, wherein the training features are defined to be identical with the query features (Col 2 lines 25-38). As per claim 18, Zhou discloses the computer-readable medium of claim 15, wherein prior to the classification: partitioning at least a portion of the documents stored in the source document database into blocks, each block being uniquely identified by a block identifier; and generating a plurality of block features for each block, said block features representing semantic information about said block (par [0027]).
As per claim 19, Zhou discloses the computer-readable medium of claim 18, wherein selecting the documents for classification comprises: obtaining the identifier of the source documents that are associated with at least one of the features of the extended set of query features (Par [0027]).As per claim 21, Nelken discloses the computer-readable medium of claim 15, wherein selecting the documents for classification comprises selecting all source documents (Col 2 lines 25-38). As per claim 22, Nelken discloses the computer-readable medium of claim 15, wherein selecting the documents for classification comprises: obtaining the identifier of the source documents that are .





Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al, and Nelken et al, and Kipersztok, and further in view of Nguyen (U.S. Pub No. 2016/0041986).

As per claim 5, Zhou, Nelken and Kipersztok do not explicitly disclose the method of claim 4, wherein generating training feature set comprises: obtaining the identifier of the blocks that are associated with at least one of the query features; and obtaining block features associated with each of the previously selected blocks thereby producing an extended set of query features; defining the extended set of query features to be the training feature set.

It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Nguyen into the teachings of Zhou as modified by Nelken and Kipersztok in order to improve the system (Par [0008]).
As per claim 20, Zhou, Nelken and Kipersztok do not explicitly disclose the computer-readable medium of claim 19, wherein generating a training feature set comprises: obtaining the identifier of the blocks that are associated with at least one of the query features; obtaining block features associated with each of the previously selected blocks thereby producing an extended set of query features; and defining the extended set of query features to be the training feature set.
However, Nguyen discloses wherein generating a training feature set comprises: obtaining the identifier of the blocks that are associated with at least one of the query features; obtaining block features associated with each of the previously selected blocks thereby producing an extended set of query features; and defining the extended set of query features to be the training feature set (Par [0017]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Nguyen into the teachings of Zhou as modified by Nelken and Kipersztok in order to improve the system (Par [0008]).





Claims 10 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al, and Nelken et al, and Kipersztok, and further in view of Paek et al (U.S. Pub No. 2009/0287680 A1).
As per claim 10, Zhou, Nelken and Kipersztok do not explicitly disclose the method of claim 1, wherein the feature extraction model is one of a bag-of-words model, a continuous bag-of-words model, a continuous space language model, an n-gram model, a skip-gram model, and a vector space model.
However, Paek discloses wherein the feature extraction model is one of a bag-of-words model, a continuous bag-of-words model, a continuous space language model, an n-gram model, a skip-gram model, and a vector space model (par [0043]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Paek into the teachings of Zhou as modified by Nelken and Kipersztok in order to provide an efficiency search.
As per claim 24, , Zhou, Nelken and Kipersztok do not explicitly disclose the computer-readable medium of claim 15, wherein the feature extracting mod& is one of a bag-of-words model, a continuous bag-of-words model, a continuous space language model, an n-gram model, a skip-gram model, and a vector space model.
However, Paek discloses wherein the feature extraction model is one of a bag-of-words model, a continuous bag-of-words model, a continuous space language model, an n-gram model, a skip-gram model, and a vector space model (par [0043]).
.



Claims 11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al, and Nelken et al, and Kipersztok, and further in view of Ogden et al (U.S. Pub No. 2019/0138563 A1).
As per claim 11, Zhou and Nelken do not explicitly disclose the method of claim 1, wherein the trainable classifier is one of a Naive Bayes classifier, a Support Vector Machine (SVM) classifier, a Multinomial Logistic Regression classifier, a Hidden Markov model classifier, a Neural network classifier, a k-Nearest Neighbours classifier, and a Maximum Entropy classifier. 
However, Ogden discloses wherein the trainable classifier is one of a Naive Bayes classifier, a Support Vector Machine (SVM) classifier, a Multinomial Logistic Regression classifier, a Hidden Markov model classifier, a Neural network classifier, a k-Nearest Neighbours classifier, and a Maximum Entropy classifier (Par [0031]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Ogden into the teachings of Zhou as modified by Nelken and Kipersztok in order to provide a convenience for users.
As per claim 25, Zhou, Nelken and Kipersztok do not explicitly disclose the computer-readable medium of claim 15, wherein the trainable classifier is one of a Naive Bayes classifier, a Support Vector Machine 
However, Ogden discloses wherein the trainable classifier is one of a Naive Bayes classifier, a Support Vector Machine (SVM) classifier, a Multinomial Logistic Regression classifier, a Hidden Markov model classifier, a Neural network classifier, a k-Nearest Neighbours classifier, and a Maximum Entropy classifier (Par [0031]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Ogden into the teachings of Zhou as modified by Nelken and Kipersztok in order to provide a convenience for users.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM to 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


August 28, 2021
/THU N NGUYEN/Examiner, Art Unit 2154